                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ALEMEWORK AMBELLU, et al.,

                        Plaintiffs,

                        v.                            Case No. 1:18-cv-02177 (TNM)

 RE’ESE ADBARAT DEBRE SELAM
 KIDIST MARIAM, THE ETHIOPIAN
 ORTHODOX TEWHADO RELIGION
 CHURCH, et al.,

                        Defendants.


                                  MEMORANDUM OPINION

       The Plaintiffs are former parishioners (the “Parishioners”) of the Re’ese Adbarat Debre

Selam Kidist Mariam Church. They claim that a group of current members and clergy (the

“Current Leaders”) conspired to take control of the Church, its operations, and its assets in

violation of the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§

1961 et seq., and related torts. The Court granted the Current Leaders’ Motion to Dismiss,

finding, among other things, that the Amended Complaint failed to adequately plead RICO

violations and that the Free Exercise Clause barred adjudication of other fundamentally religious

matters. See Ambellu v. Re’ese Adbarat Debre Selam Kidist Mariam, 387 F. Supp. 3d 71

(D.D.C. 2019) (Ambellu I).

       The Court now must decide whether the proposed Second Amended Complaint (“SAC”)

meets the pleading requirements to move forward. Concluding that the SAC does not fix the

failures of the original complaint, the Court will deny the Parishioners’ Motion for Leave to File.
The Court will also deny the Parishioners’ alternative request for limited jurisdictional discovery,

and for the reasons below, the case will be dismissed.


                                                         I.


           In Ambellu I, the Court outlined the relevant history of the Church dispute. See id. at 76-

77. In short, the Parishioners allege that for two years a committee of congregants “held a

number of regular meetings for the express purpose of conspiring to devise a scheme to obtain

control of the money and property of the Church by means of false or fraudulent pretenses,

representations and promises.” SAC, ECF No. 26-3, ¶ 176. Their planning culminated at the

end of church services one Sunday in 2015, when the leader of the committee allegedly

“announced that the serving members of the Church’s Board of Trustees . . . were dismissed.”

Id. ¶ 177. The Parishioners argue that, “through false or fraudulent pretenses and

representations,” the Current Leaders appointed an interim Board that assumed control of the

Church and has denied the Parishioners access to the Church and its assets ever since. Id. ¶ 176-

87.

           In response to Ambellu I, the Parishioners have pleaded additional facts hoping to

establish a “pattern of racketeering activity” under RICO. See 18 U.S.C. § 1962. And they have

provided the Church’s Articles of Incorporation and two versions of its By-Laws to identify

“neutral principles of law” the Court can apply without violating the First Amendment. See Pls.’

Ex. B-D, ECF No. 26-3 at 69-132; 1 Presbyt’n Church in the U.S. v. Mary Eliz. Blue Hull Mem.

Presbyt’n Church, 393 U.S. 440, 449 (1969). The Current Leaders renew their arguments from

Ambellu I that the claims must be dismissed. Defs.’ Mem. Opp. to Pls.’ Mot. for Leave to File



1
    Citations are to the page numbers generated by this Court’s CM/ECF system.


                                                         2
(“Defs.’ Opp.”), ECF No. 27, at 1. They contend that the “[SAC] presents nothing new” and

oppose the Motion for Leave to File as “futile” because it cannot survive a motion to dismiss. Id.

        On RICO, the Current Leaders argue that the SAC still fails to satisfy Federal Rule of

Civil Procedure Rule 9(b), which requires that “a party must state with particularity

circumstances constituting fraud or mistake.” See Defs.’ Opp. at 2-3. They argue that not one of

the “forty-one amended paragraphs provides any additional details concerning ‘any false

statements transmitted using the Postal Service, radio, wires, or television,’ as [Ambellu I]

explained was necessary.” 2 Id. at 3. And as they argued previously, the Current Leaders claim

that even if Rule 9(b) does not apply, the Parishioners’ claims of fraud do not show “the

continuity required to establish a pattern of racketeering activity.” Id. at 4.

        As for the tort claims, the Current Leaders maintain that the Court lacks neutral criteria to

adjudicate the dispute without “delving into the Church’s practices and customs” that are “close

to the core of ecclesiastical concern.” Id. at 5-6 (quoting Ambellu I, 387 F. Supp. 3d at 81). The

Current Leaders argue that the Parishioners’ “attempt to re-characterize their claims by

introducing By-Laws and Articles of Incorporation did not change their fundamental nature.” Id.

at 6. The Current Leaders argue these are still claims about denial of the Parishioners’ “ability to

worship,” thus forbidden by the Free Exercise Clause. Id. See also Burgess v. Rock Creek

Baptist Church, 734 F. Supp. 30, 33 (D.D.C. 1990) (“[T]his Court must not interfere with the

fundamental ecclesiastical concern of determining who is and who is not [a] Church member.”).




2
  This misstates RICO’s legal standard. “Mailings and wire transmissions [must be] in furtherance of the
overarching scheme to defraud,” but “a mailing or wire transmission need not itself be fraudulent.” See United
States v. Philip Morris USA Inc., 566 F.3d 1095, 1117, 1118 (D.C. Cir. 2009).


                                                         3
                                                  II.

        On motion to amend a party’s pleading, the Court “should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2). Congress intended Rule 15(a)(2) “to permit amendment

broadly to avoid dismissal of suits on technical grounds.” Swan v. Clinton, 100 F.3d 973, 980

(D.C. Cir. 1996). Courts must therefore read Rule 15(a)(2) as creating “a generally favorable

policy toward amendments.” Hill v. U.S. Dep’t of Def., 70 F. Supp. 3d 17, 19 (D.D.C. 2014). In

other words, “[i]f the underlying facts or circumstances relied upon by a plaintiff may be a

proper subject of relief, he ought to be afforded an opportunity to test his claim on the merits.”

Foman v. Davis, 371 U.S. 178, 182 (1962).

        But there are limits to that generally favorable policy. See, e.g., Klee v. Pittsburgh &

W.V. Ry. Co., 22 F.R.D. 252, 255 (W.D. Pa. 1958) (“The requirement of judicial approval

suggests that there are instances where leave should not be granted.”). When a plaintiff fails to

establish the facts or circumstances to make a claim, amendment is futile and the Court acts

within its discretion to refuse amendment. Foman, 371 U.S. at 182. The same is true if a party

has shown “repeated failure to cure deficiencies by previous amendments.” Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (internal brackets omitted). Failure to plead

fraud with particularity can establish futility. Id. at 1209. And the Court may also deny

amendment because the resulting complaint “would not survive a motion to dismiss.” James

Madison Ltd. v. Ludwig, 82 F.3d 1085, 1099 (D.C. Cir. 1996).

        Federal Rule of Civil Procedure 12(b)(6) permits dismissal when a plaintiff “fail[s] to

state a claim upon which relief can be granted.” A valid claim must consist of factual allegations

that, if true, “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). Mere “labels and conclusions” or “naked assertion[s] devoid of further




                                                   4
factual enhancement” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Rather, “[a] claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Under Rule 12(b)(6), the Court must construe the Parishioners’ allegations in the

light most favorable to them and accept as true all reasonable factual inferences drawn from

well-pleaded allegations. In re United Mine Workers of Am. Emp. Benefit Plans Litig., 854 F.

Supp. 914, 915 (D.D.C. 1994). The Court need not, however, accept legal conclusions or

conclusory statements as true. Iqbal, 556 U.S. at 678.

                                                 III.

                                                  A.

       The SAC’s Counts I through III allege a conspiracy to violate RICO, 18 U.S.C. § 1962(b)

and (c). Section (b) makes it unlawful to acquire control of an enterprise “through a pattern of

racketeering activity.” 18 U.S.C. § 1962(b). Section (c) makes it unlawful for an employee or

associate to participate in the enterprise’s affairs “through a pattern of racketeering activity.” Id.

§ 1962(c). And § 1962(d) makes it unlawful for persons to “conspire to violate” subsections (b)

or (c). The statute creates a private cause of action available to “[a]ny person injured in his

business or property by reason of a violation of section 1962.” 18 U.S.C. § 1964(c); see also

Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 453 (2006).

       As the statutory text makes clear, to bring a successful claim under these sections, a

plaintiff must allege a “pattern of racketeering activity.” A “pattern” requires at least two

predicate acts of racketeering activity. Salinas v. United States, 552 U.S. 52, 62 (1997). A

plaintiff “must show that the racketeering predicates are related, and that they amount to or pose

a threat of continued criminal activity.” H.J. Inc. v. N’west’n Bell Tel. Co., 429 U.S. 229, 239



                                                  5
(1989) (emphasis in original). Of the acts that encompass “racketeering activity” in 18 U.S.C.

§ 1961(1), the Parishioners base their RICO claims on alleged mail and wire fraud. SAC ¶ 218.

       The elements of federal mail and wire fraud are “(1) a scheme to defraud, and (2) use of

the mails or wires for the purpose of executing the scheme.” United States v. Alston, 609 F.2d

531, 536 (D.C. Cir. 1979); see also Johnson v. Computer Tech. Servs., Inc., 670 F. Supp. 1036,

1039 (D.D.C. 1987) (applying Alston to a civil RICO claim).

       The first prong reaches “any scheme to deprive another of money or property by means

of false or fraudulent pretenses, representations, or promises.” Carpenter v. United States, 484

U.S. 19, 27 (1987). “The scheme to defraud must threaten some cognizable harm to its target.”

United States v. Lemire, 720 F.2d 1327, 1336 (D.C. Cir. 1983) (citing cases). Cash and in-kind

bribery are tangible harms. N’west’n Bell Tel. Co., 429 U.S. at 234. So are threats. Fed. Info.

Sys., Corp. v. Boyd, 753 F. Supp. 971, 975 (D.D.C. 1990). Intangible harm can take the form of

favors exchanged for false promises, or invasion of privacy through confidential information.

Lemire, 720 F.2d at 1336.

       Of course, there must also be a use of the mail or wires, where mail involves any delivery

by the Postal Service or any other “private or commercial interstate carrier,” and wire means

transmittal “by means of wire, radio, or television communication in interstate or foreign

commerce.” 18 U.S.C. §§ 1341, 1343. Mailing and e-sending fraudulent tax returns involves

use of the mail or wires. Anza, 547 U.S. at 454. Even mailings between conspirators “in

furtherance of the overarching scheme to defraud” may qualify. Id.

       Mail and wire fraud claims are subject to the heightened pleading requirements of

Federal Rule of Civil Procedure 9(b), which requires that “the circumstances constituting

fraud . . . be stated with particularity.” See Feld Entm’t, Inc. v. ASPCA, 873 F. Supp. 2d 288,




                                                 6
317 (D.D.C. 2012). A party pleading fraud must therefore “state the time, place[,] and content of

the false misrepresentations, the fact misrepresented[,] and what was retained or given up as a

consequence of the fraud.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1278 (D.C. Cir.

1994). Relevant circumstances of mail and wire fraud subject to this heightened standard

include “the time, place and contents of [the] false representations.” Johnson, 670 F. Supp. at

1039 (quoting Bennett v. Berg, 685 F.2d 1053, 1062 (8th Cir. 1982)).

                                                         B.

         The SAC adds the following potentially relevant allegations: In the days that followed

the Current Leaders’ ascent to Church control, “people were dragged out of the Church ‘like

animals’ and beaten,” SAC ¶ 182; the Current Leaders forced the previous Board members to

resign and then claimed that the governing By-Laws were invalid, leaving the Parishioners

powerless to oppose the Current Leaders’ actions, id. ¶ 201; the Current Leaders “consulted with

non-members of the Church to grow their numbers and ensure they would be in the best position

possible to allow for an unlawful takeover,” id. ¶ 202; and the Current Leaders intentionally

misled the Church members into believing they would hold a vote to replace the Board, despite

“their true motives to seize the Church and its funds,” id. ¶ 206. 3

         These are indeed specific factual allegations. But as the Court ruled before, Parishioners’

failure is not a lack of particularity, it is that the facts they particularly allege do not constitute a

RICO claim. Consider whether these new allegations advance the Parishioners’ claimed RICO



3
  The Parishioners also allege several other claims they argue support their RICO claims. For example, they argue
that the Church takeover occurred “through violence, intimidation, and outside of the proper channels articulated in
the Articles of Incorporation and 1996 By-laws.” Proposed SAC ¶ 211. The Court takes this as a recasting of
¶¶ 182 and 201 and sees no need to analyze it separately. Most of the other new paragraphs involve the
“administrative framework of the Church governance,” which the Parishioners urge the Court to consider for the
RICO counts as well as the state tort claims. See Mem. of P. & A. in Supp. of Pls.’ Mot for Leave to File (“Pls.’
Mot for Leave to File”), ECF No. 26-2, 8. But the Court does not find any of the other new allegations to be
relevant to the RICO claims because they do not implicate racketeering activity.


                                                          7
violations, or whether they simply “reassert[] a claim on which the court previously ruled.”

Rumber v. District of Columbia, 598 F. Supp. 2d 97, 102 (D.D.C. 2009).

       The first of the new claims, alleging physical removal of congregants from the Church, is

a recitation of their past claim that the clash over the Church turned violent and required

intervention. See SAC ¶¶ 179, 180, 182. The new allegations notably fail to say who did the

dragging and beating, but even if the culprits were the Current Leaders, assault is not a RICO

predicate offense. See Overnite Transp. Co. v. Int’l Bhd. of Teamsters, 168 F. Supp. 2d 826, 843

(W.D. Tenn. 2001) (“[a]ssault neither expressly constitutes racketeering activity . . . nor falls

within the generic designation of one of the enumerated racketeering activities”) (citing cases).

       Nor does this constitute a scheme to defraud. See Boyd, 753 F. Supp. at 977 (describing

how defendants used illegally obtained information to threaten plaintiffs into taking corporate

actions). These alleged acts of assault occurred after the Current Leaders had already dismissed

the previous Board, not as a scheme to trick the existing Board members or the Parishioners.

While troubling, these allegations of assault do not advance the Parishioners’ claim that the

Current Leaders engaged in “false or fraudulent pretenses, representations, or promises.” See

Carpenter, 484 U.S. at 27.

       Similarly, the claim that the Current Leaders repudiated the Church By-Laws is not new.

While the Parishioners have now incorporated the Church’s corporate documents into the SAC,

the Current Leaders’ takeover and disregard for the previous Board’s authority was both

implicitly and explicitly stated in their FAC. Compare SAC ¶ 201, with FAC, ECF No. 6, ¶ 198

(“[Current Leaders] decided to dismiss the eight elected members . . . and replace them with an

interim committee until a new Board could be elected.”). The Current Leaders openly declared

their opposition to the previous Board members. SAC ¶¶ 200-10. This is paltry grist for a fraud




                                                  8
case. There is no reasonable inference to suggest that the Current Leaders bribed Board

members, for example, or that they obtained control through in-kind exchange or fraudulent

inducement. See N’west’n Bell Tel. Co., 429 U.S. at 234; Lemire, 720 F.2d at 1336. Tying the

Current Leaders’ actions to the By-Laws does not suggest it was a “scheme to deprive [the

Parishioners] . . . by means of false or fraudulent pretenses, representations, or promises,” see

Carpenter, 484 U.S. at 27, and this claim involves no use of the mail or wires, see Alston, 609

F.2d at 536.

        The next claim, that the Current Leaders “consulted with non-members of the Church to

grow their numbers and ensure they would be in the best position possible to allow for an

unlawful takeover,” at first appears that it may do more to advance the ball. See SAC ¶ 202. But

the Parishioners mischaracterize their own Exhibit F to make this claim, and the Court rejects

their overreaching inference. 4 See Kowal, 16 F.3d at 1276 (“the court need not accept inferences

drawn by plaintiffs if such inferences are unsupported by the facts set out in the complaint”).

Admittedly, the Current Leaders sought and welcomed the advice of non-members. Ex. F., ECF

No. 26-3, at 142.

        But the next paragraph in Exhibit F, which the Parishioners omitted from the SAC,

clarifies that only Church members could participate in the committee that met to discuss

perceived problems with the previous Board’s conduct. Ex. F at 143. It says, “You have to be a

member, but if people from outside come and give you advices [sic], we accept it.” Id. This

does not support the Parishioners’ inference that the Current Leaders enlisted non-members to

grow their numbers or artificially inflate their influence within the Church. See SAC ¶202. The


4
  Exhibit F is the deposition of Mr. Aklilu Habte, a Defendant here. An exhibit attached to a complaint becomes
“part of the pleading for all purposes.” Fed. R. Civ. P. 10(c). “A district court may consider a document that a
complaint specifically references without converting the motion into one for summary judgment.” Banneker
Ventures, LLC v. Graham, 798 F.3d 1119 (D.C. Cir. 2015).


                                                         9
opposite: it makes clear that only Church members could join the committee. There is also no

plausible inference from this statement that non-members participated in any of the Current

Leaders’ decisions about the Board’s dismissal and replacement. And there is certainly nothing

fraudulent or nefarious in soliciting advice from non-members. Like the Parishioners’ other

added allegations, this one fails to advance the RICO claims.

       In Ambellu I, the Court explained that the Current Leaders’ alleged “broken promise” to

hold a vote on a replacement Board was not fraudulent. 387 F. Supp. 3d at 83. The Court noted

that “without more specificity, the Court cannot reasonably infer that the Current Leaders had an

intent to deceive or misrepresent when making statements about a forthcoming vote.” Id. In

direct response, the Parishioners now claim that the Current Leaders intended to deceive the

Church members about “their true motives to seize the Church and its funds.” Id. ¶ 206. The

Current Leaders argue in opposition that this “bare bones” allegation “does not identify . . . any

facts supporting [the Parishioners’] conclusory allegation about [the Current Leaders’]

intentions.” Defs.’ Opp. at 3. The Court agrees.

       Rule 9(b) allows that because of the challenges of identifying another person’s state of

mind, “[m]alice, intent, knowledge, and other conditions of a person’s mind may be alleged

generally.” For that reason, the Court looks at “the totality of the circumstances, including

indirect and circumstantial evidence.” Philip Morris, 556 F.3d at 1118. But the Parishioners

must offer some facts to support their claim that the Current Leaders intended to deceive the

Church members. Instead, the additional statement is simply a conclusory inference that the

Current Leaders intended all along to withhold a vote. This does little more than offer “a legal

conclusion couched as a factual allegation” and, in any event, “stops short of the line between




                                                10
possibility and plausibility of entitlement to relief.” See Iqbal, 556 U.S. at 678 (internal citations

omitted).

       So each of the Parishioners’ new claims fail independently to establish their RICO

allegations. More, they fail to do so collectively. As before, the Parishioners have provided

“ample detail about various statements, representations, meetings, and actions. But [they fail] to

provide any particularity about the time, place, or content of any fraudulent statement.” Ambellu

I, 387 F. Supp. 3d at 84 (emphasis in original). The Parishioners’ deficiency is not that they have

failed to plead in detail. Their deficiency is that they fail to allege a pattern of racketeering

activity involving “(1) a scheme to defraud, and (2) use of the mails or wires for the purpose of

executing the scheme.” Alston, 609 F.2d at 536. The Parishioners describe a long and bitter

contest between two opposing Church factions, but nothing in that dispute sounds in RICO.

                                                  C.

       Tellingly, the Parishioners cite no cases comparable to this one. Their closest case

remains Jericho Baptist Church Ministries, Inc. (District of Columbia) v. Jericho Baptist Church

Ministries, Inc. (Maryland), 223 F. Supp. 3d 1 (D.D.C. 2016). There, like here, the plaintiff

alleged “in essence, a scheme by the Individual Defendants to usurp the corporate identity and

assets” of a church. Id. at 8. But even with the additional claims in the SAC, the Current

Leaders’ actions do not nearly match those of the Jericho Baptist Church defendants, who

covertly conspired to secure two named board members’ resignations, excluded another member

from board meetings, and “surreptitiously reconstitute[d]” the board without notice to the former

members. Id.

       In contrast, the Current Leaders overtly discussed their dissatisfaction with the acting

Board, aired their grievances over a community radio program, and then openly notified the




                                                  11
congregation one Sunday that the Board members were being dismissed. These are badges of an

open power struggle, not a “scheme to deprive another of money or property by means of false or

fraudulent pretenses, representations, or promises.” Carpenter, 484 U.S. at 27.

       And nothing in the SAC touches the fraud and deceit found elsewhere in Jericho Baptist

Church, such as alleged cash withdrawals from church bank accounts: nearly $85,000 in credit

card payments for personal use and nearly $250,000 in “unexplained payments” from the

church’s corporate bank accounts. 223 F. Supp. 3d at 8. The closest analog here simply is not

close: the Parishioners allege that the Current Leaders have frozen the Church’s accounts and

continue to deprive the Parishioners access. SAC ¶190. The Parishioners’ counsel disavowed

even this allegation at the motion hearing, conceding that the fund “was frozen by the [District of

Columbia’s] Superior Court.” Hr’g Tr. 13:21-24. All told, the Parishioners’ claims bear no

resemblance to the pattern of racketeering activity in the Parishioners’ closest supportive case.

See Jericho Baptist Church, 223 F. Supp. 3d at 8.

       The FAC contains many assertions that the Current Leaders conspired to take control of

the Church “through false or fraudulent pretenses, representations and/or promises.” FAC ¶¶

167, 187, 199, 200, 212, 220. The SAC contains even more. SAC ¶¶ 176, 177, 200, 216, 217,

221, 223, 232, 240, 241. Rule 9(b) therefore applies to the Parishioners’ pleadings. Ambellu I,

387 F. Supp. 3d at 82-83. But they have failed to “state the time, place[,] and content of the false

misrepresentations, the fact misrepresented[,] and what was retained or given up as a

consequence of the fraud.” See Kowal, 16 F.3d at 1278.

       To be sure, the SAC contains troubling allegations, including years of planning,

broadcasts on a community radio station, the public ouster of the previous Board, and physical

intimidation of congregants. See SAC ¶¶ 176, 177, 188, 210. But these claims describe a hostile




                                                12
takeover, not acts of fraud. The Parishioners were not defrauded of their positions in the Church;

they were defenestrated through an open and notorious bid for Church control. And while that

conduct may amply justify claims under local law, it is not grounds for a RICO claim. The SAC

has added no new relevant information to alter the Court’s previous finding.

       The Parishioners have also failed to establish a pattern of racketeering activity involving

at least two predicate acts. See Salinas, 552 U.S. at 62. A review of other cases in the Circuit

shows that similarly-deficient complaints have been dismissed for failure to state a RICO claim.

Most recently, in DC2NY, Inc. v. Academy Bus, LLC, the complaint was dismissed because with

“only a single scheme, a single injury, and few victims, it is virtually impossible for plaintiffs to

state a RICO claim.” No. 18-CV-2127 (RC), 2019 WL 3779571, at *4 (D.D.C. August 12,

2019) (quoting W. Assocs. Ltd. Pshp. v. Market Square Assocs., 235 F.3d 629, 634 (D.C. Cir.

2001)). And in Ganzi v. Washington-Baltimore Regional 2012 Coalition, the complaint alleged

only a single scheme and too few victims to establish a pattern of racketeering activity. 98 F.

Supp. 2d 54, 57 (D.D.C. 2000).

       The Parishioners’ claims here fare no better. Even if the Current Leaders’ actions were

fraudulent (which the Court has expressly found they were not), those actions would still

encompass a single scheme and a single injury. And though they affected many victims, that

alone cannot establish a pattern of racketeering activity. The RICO claims fail.

                                                 D.

       As an alternative to leave to amend, the Parishioners ask for limited discovery to

“develop facts that would satisfy the Court [of] its subject matter jurisdiction under RICO.” Pls.’

Reply, ECF No. 28, at 6. They contend that discovery into the Current Leaders’ “e-mail, phone




                                                 13
and other communications” will establish the “precise names, dates and times” of the many

meetings they allege will prove a “conspiracy to take over the Church.” Id. at 6-7.

        The Parishioners cite two cases in support of jurisdictional discovery, both inapposite. In

the first case, the D.C. Circuit held that “precisely focused discovery aimed at addressing matters

relating to personal jurisdiction” was called for to help “sort out” how the different defendants in

the case might have different jurisdictional issues. GTE New Media Servs., Inc. v. BellSouth

Corp., 199 F.3d 1343, 1352 (D.C. Cir. 2000) (emphasis added). The second case also granted

limited discovery on personal jurisdiction “lest the defendant defeat the jurisdiction of a federal

court by withholding information on its contacts with the forum.” Diamond Chem. Co., Inc. v.

Atofina Chems., Inc., 268 F. Supp. 2d 1, 15 (D.D.C. 2003) (quoting El-Fadl v. Cent. Bank of

Jordan, 75 F.3d 668, 676 (D.C. Cir. 1996)).

        The difference here, of course, is that the Parishioners seek jurisdictional discovery to

show “subject matter jurisdiction under RICO,” as opposed to the personal jurisdiction at issue

in the cases they cite. See Pls.’ Reply at 6 (emphasis added). And while there is precedent in

this Circuit for jurisdictional discovery to show subject matter jurisdiction, it is a far less

common application. The D.C. Circuit has held, for example, that discovery to reveal the

“existence vel non of internal governmental policies” is an appropriately narrow search. Ignatiev

v. United States, 238 F.3d 464, 467 (D.C. Cir. 2001). And this Court recently granted limited

discovery in a similar context to determine whether a defendant’s “internal policies and

procedures” exist. Chow v. WMATA, --- F. Supp. 3d ----, No. 1:19-CV-01354 (TNM), 2019 WL

3304692, at *4 (D.D.C. July 23, 2019).

        But whatever the context, “jurisdictional discovery cannot be based on mere conjecture

or speculation.” FC Inv. Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1094 (D.C. Cir. 2008)




                                                  14
(internal citation omitted). And jurisdictional discovery is not appropriate if it “would amount to

nothing more than a fishing expedition.” Bastin v. Fed. Nat’l Mortgage Ass’n, 104 F.3d 1392,

1396 (D.C. Cir. 1997).

       The Parishioners’ request runs far afield of the narrow applications of jurisdictional

discovery. As the Court has noted, the Parishioners have pleaded their case in detail. They do

not lack for knowledge of the Current Leaders’ conduct leading up to the disputed takeover.

They also possess discovery through the case in the Superior Court of the District of Columbia

but are still unable to show the Court a path forward in RICO. See, e.g., Naartex Consulting

Corp. v. Watt, 722 F.2d 779, 788 (D.C. Cir. 1983) (finding no abuse of discretion to deny

jurisdictional discovery when a party has already had the opportunity to conduct discovery). The

Parishioners have not shown what narrowly-tailored discovery will yield, and instead they want

to search broadly for “e-mail, phone and other communications among the Defendants.” Pls.’

Reply at 6. The Parishioners’ SAC contains a detailed account of the Current Leaders’ actions.

An opportunity for jurisdictional discovery will not help them, because that detailed account

simply describes no RICO violation.

       More, the request amounts to an end-run around well-established pleading standards. As

the Supreme Court stated in Iqbal, “Rule 8 . . . does not unlock the doors of discovery for a

plaintiff armed with nothing more than conclusions.” 556 U.S. at 678-79. A plaintiff may not

“use discovery to obtain the facts necessary to establish a claim that is plausible on its face

pursuant to Twombly and Iqbal – even when those facts are only within the head or hands of the

defendant.” Felder v. WMATA, 105 F. Supp. 3d 52, 59 (D.D.C. 2015) (citing New Albany

Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051 (6th Cir. 2011)).




                                                 15
        The Parishioners’ well-pleaded facts “do not permit the court to infer more than the mere

possibility of misconduct, [because] the complaint has alleged – but it has not shown – that [they

are] entitled to relief.” See Iqbal, 556 U.S. at 679 (citing Fed. R. Civ. P. 8(a)(2)); see also

Limestone Dev. Corp v. Vill. of Lemont, Ill., 520 F.3d 797, 803 (7th Cir. 2008) (Posner, J.)

(applying Twombly to RICO case: “defendant should not be forced to undergo costly discovery

unless the complaint contains enough detail, factual or argumentative, to indicate that the

plaintiff has a substantial case”). The Court will not grant the Parishioners’ request for

jurisdictional discovery, even for a limited duration, in contravention of the Supreme Court’s

clear direction.

                                                 IV.

        Having found that the RICO claims cannot survive a motion to dismiss, the Court

declines to exercise supplemental jurisdiction over the allegations that implicate the District of

Columbia’s laws. For the reasons explained in Ambellu I, the Court finds that declining to

exercise jurisdiction is proper under 28 U.S.C. §§ 1367(c)(1), (c)(3). See 387 F. Supp. 3d at 86-

87; see also id. at 79, n.4. The Plaintiffs raise various apparently weighty concerns about the

takeover of their church, but these are best heard in local court. The Plaintiffs have not made out

a federal case. Having reached this conclusion, the Court finds no need to re-visit the First

Amendment implications of Counts IV-VII and XIII of the SAC.




                                                  16
       For these reasons, the Plaintiffs’ Motion for Leave to File Second Amended Complaint

will be denied, and the case will be dismissed. A separate Order accompanies this Opinion.




                                                                         2019.09.03
                                                                         16:28:52 -04'00'
Dated: September 3, 2019                           TREVOR N. McFADDEN, U.S.D.J.




                                              17
